Citation Nr: 1606759	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-27 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for liver cancer, to include as secondary to colon cancer.

3.  Entitlement to service connection for lung cancer, to include as secondary to colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967 and June 1968 to March 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in December 2015.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran's colon cancer is due to his exposure to contaminated water at Camp Lejeune.

2.  The Veteran's liver cancer is due to his colon cancer.

3.  The Veteran's lung cancer is due to his colon cancer.

CONCLUSIONS OF LAW

1.  Affording the Veteran all reasonable doubt, the criteria for service connection for colon cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The Veteran's liver cancer is caused by his service-connected colon cancer.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

3.  The Veteran's lung cancer is caused by his service-connected colon cancer.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting in full the benefits sought on appeal.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for colon cancer, liver cancer, and lung cancer.  The Veteran argues that his cancers are due to his exposure to herbicides in the Republic of Vietnam and/or contaminated water at Camp Lejeune, North Carolina.  At the hearing before the undersigned the Veteran also argued that his liver and lung cancers were secondary to his colon cancer.

An October 1969 service personnel record indicates that the Veteran completed a three week course in military training at Camp Lejeune.  In the RO rating decision, the RO conceded exposure to contaminated water at Camp Lejeune.  

The Agency for Toxic Substances and Disease Registry (ATSDR) reported that the water was contaminated with trichloroethylene (TCE), tetrachloroethylene or perchloroethylene (PCE), vinyl chloride, and other contaminants.  See http://www.atsdr.cdc.gov/sites/lejeune/background.html.

A discharge note dated in September 2013 indicates that the Veteran had malignant neoplasm of the rectum, secondary malignant neoplasm of the lung, and secondary malignant neoplasm of the liver.  In a treatment note dated in March 2014 the Veteran was reported to have metastatic adenocarcinoma of the rectum with metastatic disease to liver and lung.

The Veteran was afforded a medical examination for VA in June 2014.  The Veteran was diagnosed with stage IV terminal lung cancer.  The examiner stated that the Veteran initially had rectal cancer.

In December 2014 a VA medical opinion was obtained.  The examiner rendered the opinion that the Veteran's metastatic adenocarcinoma of the rectum with metastases to the liver and lungs was less likely than not related to exposure to contaminated water at Camp Lejeune.  The rationale provided was that the Veteran was a former smoker and that the medical literature showed that polyps, age greater than 50, and tobacco use are known risk factors for the development of rectal cancer.  These known risk factor were opined to outweigh the limited/suggestive evidence of association with exposure to contaminated water at Camp Lejeune.

In a letter dated in December 2015, the Veteran's treating physician reported that the Veteran had metastatic adenocarcinoma of the rectum.  The provider noted that it was his understanding that the water at Camp Lejeune was contaminated with trichloroethylene, perchloroethylene, benzene, vinyl chloride, and other additional volatile organic compounds.  The provider stated that the United States Environmental Protection Agency reconfirmed that benzene is a known human carcinogen by all routs of exposure in April 1998.  Trichloroethylene has been noted by the American Chemical Society to be reasonably anticipated to be a human carcinogen.  It has been associated with excess instances of liver cancer, kidney cancer, Non-Hodgkin's lymphoma, prostate cancer, and multiple myeloma.  The same statement applied to perchloroethylene.  Tetrachloroethylene contaminated drinking water was reported to be associated with risks of colon cancer in some other studies published in Environmental Health Perspectives.  The provider rendered the opinion that the Veteran's colon cancer is at least as likely as not related to his known chemical exposure.  

Affording the Veteran the benefit of the doubt, service connection is warranted for colon cancer.  The Veteran was stationed at Camp Lejeune and it has been conceded that the Veteran was exposed to contaminated water.  Although a VA medical examiner has rendered the opinion that the Veteran's known risk factor of smoking outweighed the limited/suggestive evidence of association with exposure to contaminated water at Camp Lejeune, a private provider rendered the opinion that it is at least as likely as not that his colon cancer is related to his chemical exposure.  Both medical opinions were supported by reference to studies.  It is notable that the VA examiner indicated that there was limited/suggestive evidence of association with exposure to contaminated water at Camp Lejeune.  In addition, the private provider indicated that there were some studies that reported an association between the risk for colon cancer and tetrachloroethylene, a chemical found the contaminated water of Camp Lejeune.  Thus, service connection is granted.

Entitlement to service connection for liver cancer and lung cancer is warranted.  The Veteran has been diagnosed with liver and lung metastases of his colon cancer.  The liver and lung cancers have been reported to be secondary to his colon cancer.  Thus, service connection for liver and lung cancers is granted.


ORDER

Service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune, is granted.

Service connection for liver cancer, to include as secondary to colon cancer, is granted.

Service connection for lung cancer, to include as secondary to colon cancer, is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


